Case 1:18-cr-00820-JSR Document 46 Filed 08/05/19 Page 1 of 9

 

 

 

 

 

 

 

 

 

, USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED
DOC #: .
UNITED STATES OF AMERICA pare rine, O15] —
~against- 18-cr-820 (JSR)
OPINION
CESAR ALTIERI SAYOC,
Defendant.

 

 

 

JED S. RAKOFF, U.S.D.J.

Since the instant sentence presents some difficult and
somewhat recurring issues in sentencing, I am setting forth my
thoughts in a written opinion,’ to be read in open court at the

time of sentencing after taking full account, not only of the

 

1 In a recent column, Brian Jacobs, my former law clerk and

the former chief of criminal appeals at the U.S. Attorney’s
Office for the Southern District of New York, who is now a
partner at the prominent litigation firm of Morvillo Abramowitz,
bewailed what he called the vanishing of written federal
sentencing decisions. See Brian Jacobs, The Vanishing of Federal
Sentencing Decisions, The Insider (July 19, 2019, 5:38 PM),
https: //www. forbes.com/sites/insider/2019/07/19/the-vanishing-of-
federal-sentencing-decisions/#3c4e937d4c44. As he noted, since
judges are required by law to “state in open court the reasons
for imposition of the particular sentence” they are about to
impose, 18 U.S.C. § 3553(c), busy judges with heavy dockets see
little need to duplicate what they have already said by issuing a
written opinion. But since the transcripts of sentencing
hearings are not readily searchable for particular terms, the
result is that the law of sentencing does not develop as fully as
it might if the reasons for particular sentences were also set
forth in written opinions.
Case 1:18-cr-00820-JSR Document 46 Filed 08/05/19 Page 2 of 9

voluminous papers submitted by counsel for the respective
parties, but also the very helpful presentations made at the
sentencing hearing itself (which I took a recess to consider
before finalizing the Opinion).

In a nation like the United States that rightly places such
a high value on individual autonomy, it is no small thing to
deprive a person of his or her freedom. Prison, moreover, is a
harsh environment, in which fear and misery are never far from
the surface, boredom is endemic, and privacy is nil.
Accordingly, the federal criminal code, in the section governing
the imposition of sentence, requires a sentencing judge to
“impose a sentence sufficient, but not greater than necessary,”
to fulfill the purposes of sentencing. 18 U.S.C. § 3553(a).

To achieve this result is no easy task, and, in my view,
cannot be meaningfully achieved by simply rubber-stamping
whatever the Sentencing Guidelines prescribe for a given case.
The Guidelines deal of necessity with gross generalities, while
imposition of a just and fair sentence requires immersion in all
the individual facts and circumstances of a particular case. It
really comes down to a simple application of the Golden Rule. If
any of us had the misfortune to face sentencing, who would we
want to be sentenced by? - a judge who primarily focused on the

abstract numbers prescribed by a distant Commission, or a judge
Case 1:18-cr-00820-JSR Document 46 Filed 08/05/19 Page 3 of 9

who looked carefully at all the particular facts and
circumstances of our case?

But here again the federal criminal code provides helpful
guidance. The very first factors it directs a sentencing judge to
consider are “the nature and circumstances of the offense and the
history and characteristics of the defendant.” 18 U.S.C. §
3553(a) (1). Let’s consider each in turn:

The nature and circumstances of the instant offenses are, by
any measure, horrendous. In late October 2018, the defendant
mailed 16 improvised explosive devices - commonly called “pipe
bombs” - to 13 victims around the country. While none of the
devices exploded - a matter I will return to later - at the very
least they were intended to strike fear and terror into the minds
of their victims and to intimidate those victims (mostly
prominent political figures) from exercising their freedom. To
this end, each pipe bomb was accompanied by a photo of the
intended victim, with a red “X” marked across the victim’s face,
an obvious symbol of extermination. Moreover, the defendant
included in the pipe bombs not only explosive powder but also
chlorine and shards of glass potentially capable of burning and
maiming any victim not killed by the putative explosion.

In at least three instances - involving Joseph Biden,

Hillary Clinton, and George Soros - the bombs were mailed to the

 
. Case 1:18-cr-00820-JSR Document 46 Filed 08/05/19 Page 4 of 9

victims’ homes, thus conveying the further message that no place
was safe from the predator’s attacks. Others were mailed to
public locations, thus occasioning the shutdown of postal
facilities, train stations, and even schools. And, predictably,
the mailing of these pipe bombs day after day engendered
widespread fear among the public generally.

So, just who is the human being who perpetrated these
horrific acts of domestic terrorism? Cesar Sayoc was himself, it
seems, a victim of physical and psychological violence. As a
child, born with severe learning disabilities but by all accounts
eager to please, he was abandoned by his father, sexually abused
by a teacher, and bullied by his fellow students. It was to avoid
such attacks that he eventually turned to steroids as a body~
building measure, but his excessive use of steroids only made him

more prone to obsessive thoughts and compulsive acts.’ He

 

2 The defendant's sentencing submission includes a report
from Dr. Harrison G. Pope, Jr., a prominent psychiatrist who has
long studied the effects of anabolic steroids. See Def. Sent.
Exh. A, ECF No. 38-1. Dr. Pope reports that steroid use can cause
individuals to exhibit significant personality changes, in
particular exaggerated self-confidence, aggression, and
obsessiveness. Id. at 5-7. Steroid use may be linked to violent
or criminal behavior, including in persons who did not display
violent tendencies prior to use. Id. at 5-6. Dr. Pope concludes
that Mr. Sayoc’s mental state around the time that he fashioned
the pipe bombs was “characteristic of the stereotypic
psychological effects” observed “in other individuals under the
influence of large doses of steroids,” id. at 9 - in particular,
Mr. Sayoc’s reported feeling that he was “invincible,” his

4
Case 1:18-cr-00820-JSR Document 46 Filed 08/05/19 Page 5 of 9

nonetheless was able to finish high school and even managed a bit
of college before dropping out; but thereafter he failed to
maintain steady employment, and in his impecunious situation, he
frequently engaged in petty theft. This in turn resulted in
various criminal charges, mostly for theft but also including, in
2002, a conviction for making a verbal bomb threat against his
electric company, which might be viewed in hindsight as a portent
of worse to come. In any event, Mr. Sayoc, increasingly isolated
from meaningful human interaction, began living alone ina
decrepit van and made ever greater use of steroids. Deprived of
any meaningful mental health treatment, his sad existence bore
all too great witness to how dysfunctional life, even in our
great society, can sometimes be.

It is perhaps, then, not surprising that someone of Mr.
Sayoc’s emotionally fragile nature not only became infatuated
with a public figure, in this case Donald Trump, but also came to
view Mr. Trump’s political opponents as demons who were out to
destroy not just Mr. Trump but Mr. Sayoc as well. While Mr. Sayoc
was never insane in the technical legal sense of that word - and

his lawyers do not contend otherwise - he clearly became

 

pathological obsession with power figures, and his disregard for
the grotesquely immoral and disproportionate nature of his
response to those such figures with whom he disagreed.

9
Case 1:18-cr-00820-JSR Document 46 Filed 08/05/19 Page 6 of 9

obsessive and paranoiac, and it was in this state, made still
worse by his steroid abuse, that he decided to commit the crimes
for which he is now to be sentenced.

Does any of this matter? Should an understanding of the
combination of unfortunate circumstances that might cause a
troubled person like Mr. Sayoc to commit the horrendous deeds
here in issue make any difference to his sentencing? Within
modest limits, the law of the United States says yes, that the
personal characteristics, circumstances and background of the
defendant are relevant to sentencing, at least insofar as they
help “explain” in some sense why he did what he did, and with
what degree of culpability.

One aspect of this is that our criminal law, from time
immemorial, has measured the degree to which even the most
heinous offenses should be punished by taking account of the
defendant’s mental state, his “intent,” at the time he committed
the crime. Thus, even in the case of murder, we make critical
distinctions between someone who commits a premeditated murder,
someone who commits a murder in the heat of passion, someone who
unintentionally causes a victim’s death through reckless
behavior, and someone whose actions result in a victim’s death
purely by accident - and the degree of punishment we mete out in

these different circumstances varies accordingly. What this shows
Case 1:18-cr-00820-JSR Document 46 Filed 08/05/19 Page 7 of 9

is that we as a society have concluded that a defendant’s intent
- what he meant to do - is as important as his actions, and that
we should reserve our most severe punishments for those whose
intentions are without any justification or excuse.

This does not mean that we can ignore for one moment a
defendant’s actions or their consequences. Nor does it mean that
we can ignore the other important factors that federal law
requires a judge to consider in imposing sentence, including the
need to protect the public from further crimes of the defendant,
the need for more general deterrence of others tempted to commit
such crimes, and, most broadly, the need for the sentence, in the
words of the statute, “to reflect the seriousness of the offense,
to promote respect for the law, and to provide just punishment
for the offense.” 18 U.S.C. § 3553(a) (2) (A). In this case, all
these factors support imposition of a lengthy sentence.

But the issue that is most in dispute in this case - and one
that, for the reasons already mentioned, ought to and does make a
difference - is the issue of Mr. Sayoc’s intent. It is common
ground between the parties that his pipe bombs were constructed
in such a way that, though there was an outside risk they might
explode, they were quite unlikely to do so. For example, the pipe
bombs were controlled by timers that were never set to go off.

More generally, in the Government’s own words, “the fuzing system

 
Case 1:18-cr-00820-JSR Document 46 Filed 08/05/19 Page 8 of 9

(i.e. the wiring) on the devices was inoperable.” Govt Reply to
Def. Sentencing Memo, at 4.

Was this, as the Government argues, simply because Mr. Sayoc
was a careless or unskilled pipe bomber, whose intent,
nevertheless, was to maim or kill his victims? Or was it, as the
defense argues, because he never intended to cause physical harm
to his victims but rather simply to scare them, express his
hatred for them, and intimidate them from acting by exposing
their vulnerability?

Given Mr. Sayoc’s psychological frailties, this is not an
easy guestion to answer. But I conclude in the end that Mr.
Sayoc, though no firearms expert, was fully capable of concocting
pipe bombs capable of exploding. Indeed, as the Government itself
points out, he spent weeks studying YouTube instructions on how
to make an effective pipe bomb. His decision to instead design
the pipe bombs so that they would not likely explode was, in the
Court’s view, a conscious choice. He hated his victims, he wished
them no good, but he was not so lost as to wish them dead, at
least not by his own hand.

But please do not misunderstand. This mitigating factor is
just one of the many factors that, as already noted, the Court is
required by federal law to consider. In this Court’s view, it

means that it would be inappropriate for the Court to impose the

 
‘yp

Case 1:18-cr-00820-JSR Document 46 Filed 08/05/19 Page 9 of 9

very highest sentence available to it - life imprisonment without
parole - despite the Government’s ardent arguments for such a
sentence. But it by no means follows that, as the defense would
have it, the Court should impose the most modest sentence
available to it in this case, namely, ten years and one month.
Even though, thank God, no one was injured, the crimes were far
too horrible to warrant such a relatively lenient punishment.
Accordingly, it is the sentence of this Court that the
defendant be sentenced to 240 months, i.e., 20 years in prison,
to be followed by five years of supervised release on the terms
and conditions to be specified orally after I conclude with my
written remarks. Since Mr. Sayoc is 57 years old, and since
federal law does not permit parole, the likelihood is that Mr.
Sayoc, even if he proves to be a model prisoner and qualifies for
so-called “good time,” will be about 75 years old before he can
be released. No one can pretend this is not, in real terms,
substantial punishment; but, in the Court’s view, it is no more,

and no less, than he deserves.

Dated: . New York, NY V ELK
4 _-_

August 5, 2019 JED S. RAKOFF, U.S.D.d.
